       Case 2:20-cv-01304-WJ-CG Document 29 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT DOLAN, et al.,

              Plaintiffs,

v.                                                        No. CV 20-1304 WJ/CG

CIMAREX ENERGY CO.,

              Defendant.

                 ORDER GRANTING MOTION TO EXTEND DEADLINE

       THIS MATTER is before the Court on the Defendant Cimarex Energy Co.’s

Unopposed Motion for Extension of Deadline for Defendant to Join Additional Parties

and Amend the Pleadings (the “Motion”), (Doc. 28), filed June 10, 2021. In the Motion,

the Defendant explains that it is “currently considering adding . . . third parties[] Ervin

Well Site Consultants . . . and Basin Engineering” but that it is waiting on subpoena

responses which are due June 14, 2021. (Doc. 28 at 1-2). Defendant explains it “needs

additional time to investigate and analyze the necessity of bringing potential claims and

the subpoena responses” before deciding whether to amend. Id. As a result, Defendant

requests to modify the deadline for joining additional parties and amending the

pleadings set forth in the Court’s Scheduling Order, (Doc. 25). The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendant to join additional

parties and to amend the pleadings shall be extended to July 12, 2021.

       All other deadlines contained in the Court’s Scheduling Order, (Doc. 25), remain

in effect unless amended by further order of the Court.
Case 2:20-cv-01304-WJ-CG Document 29 Filed 06/14/21 Page 2 of 2




IT IS SO ORDERED.




                      THE HONORABLE CARMEN E. GARZA
                      CHIEF UNITED STATES MAGISTRATE JUDGE




                              2
